        Case: 1:19-cv-01891 Document #: 1 Filed: 03/19/19 Page 1 of 6 PageID #:1



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                           )
SOUTHWEST AREAS PENSION FUND;                           )
and ARTHUR H. BUNTE, JR., as Trustee,                   )
                                                        )     Case No. 19 C 1891
                                  Plaintiffs,           )
                  v.                                    )     Honorable
                                                        )     District Judge
OSTRANDER PROPERTIES, LLC,                              )
an Iowa limited liability company;                      )
and CH AUTO, LLC,                                       )
an Iowa limited liability company,                      )
                                                        )
                                  Defendants.           )

                                                COMPLAINT

         Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and

Arthur H. Bunte, Jr., one of its present trustees, for a cause of action against Defendants

allege as follows:

                                    JURISDICTION AND VENUE

         1.       This is an action for collection of withdrawal liability, interest, and penalties

incurred by an employer as a result of a withdrawal from a multiemployer pension plan.

         2.       This action arises under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of

1980 (“MPPAA”), 29 U.S.C. § 1001 et seq. This Court has jurisdiction over this action

under sections 502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f) and

1451(c).

         3.       Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29

U.S.C. §§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest



TM: 575811 / 19410002 / 3/19/19                     1
        Case: 1:19-cv-01891 Document #: 1 Filed: 03/19/19 Page 2 of 6 PageID #:2



Areas Pension Fund (the “Pension Fund”) is administered at its principal place of

business in Rosemont, Illinois.

                                             PARTIES

         4.       The Pension Fund is a multiemployer pension plan within the meaning of

sections 3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

         5.       Plaintiff Arthur H. Bunte, Jr. is a present trustee and fiduciary of the Pension

Fund within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he

and his fellow trustees are the plan sponsor of the Pension Fund within the meaning of

section 4001(a)(10) of ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the

Pension Fund at 9377 West Higgins Road, Rosemont, Illinois.

         6.       Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§

1132(a)(3) and 1451(a)(1), the Trustees, by and through their designated trustee Arthur

H. Bunte, Jr., are authorized to bring this action on behalf of the Pension Fund, its

participants and beneficiaries for the purpose of collecting withdrawal liability.

         7.       Defendant Ostrander Properties, LLC (“Ostrander”) is a limited liability

company organized under the laws of the State of Iowa.

         8.       Defendant CH Auto, LLC (“CH Auto”) is a limited liability company organized

under the laws of the State of Iowa.

         9.       Caldwell & Hartung, Inc. (“Caldwell”) is a corporation organized under the

laws of the State of Iowa.




TM: 575811 / 19410002 / 3/19/19                   2
        Case: 1:19-cv-01891 Document #: 1 Filed: 03/19/19 Page 3 of 6 PageID #:3



                                     CLAIM FOR RELIEF

         10.      Plaintiffs hereby reallege and incorporate each and every allegation made

in paragraphs 1 through 9 of this Complaint as though fully set forth herein.

         11.      On or about December 30, 2017, William Ostrander and Joyce Ostrander

directly or indirectly owned at least 80% of the total combined voting power of all classes

of outstanding stock entitled to vote or at least 80% of the total value of outstanding shares

of all classes of stock of Caldwell.

         12.      On or about December 30, 2017, William Ostrander and Joyce Ostrander

directly or indirectly owned at least 80% of the ownership interest of Ostrander.

         13.      On or about December 30, 2017, William Ostrander and Joyce Ostrander

directly or indirectly owned at least 80% of the ownership interest of CH Auto.

         14.      On or about December 30, 2017, Caldwell, Ostrander, and CH Auto were a

group of trades or businesses under common control (the “Caldwell Controlled Group”)

and therefore constituted a single employer within the meaning of section 4001(b)(1) of

ERISA, 29 U.S.C. § 1301(b)(1), and the regulations promulgated thereunder.

         15.      The Caldwell Controlled Group is the “employer” for purposes of the

determination and assessment of withdrawal liability under Title IV of ERISA.

         16.      During all relevant times, Caldwell was bound by collective bargaining

agreements with a certain local union affiliated with the International Brotherhood of

Teamsters under which Caldwell was required to make contributions to the Pension Fund

on behalf of certain of its employees.




TM: 575811 / 19410002 / 3/19/19                3
        Case: 1:19-cv-01891 Document #: 1 Filed: 03/19/19 Page 4 of 6 PageID #:4



         17.      The Pension Fund determined that on or about December 30, 2017, the

Caldwell Controlled Group permanently ceased to have an obligation to contribute to the

Pension Fund and/or permanently ceased all covered operations, thereby effecting a

“complete withdrawal” from the Pension Fund within the meaning of section 4203 of

ERISA, 29 U.S.C. § 1383 (the “2017 Withdrawal”).

         18.      As a result of the 2017 Withdrawal, the Pension Fund determined that the

Caldwell Controlled Group incurred joint and several withdrawal liability to the Pension

Fund in the principal amount of $8,078,465.45, as determined under section 4201(b) of

ERISA, 29 U.S.C. § 1381(b) (the “2017 Withdrawal Liability”).

         19.      On or about January 15, 2018, the Caldwell Controlled Group, through

Caldwell, received a notice and demand for payment of the 2017 Withdrawal Liability

issued by the Pension Fund in accordance with sections 4202(2) and 4219(b)(1) of

ERISA, 29 U.S.C. §§ 1382(2) and 1399(b)(1) (the “Notice and Demand”). The Notice and

Demand demanded full payment of the entire amount of the 2017 Withdrawal Liability by

February 1, 2018, pursuant to section 4219(c)(5)(B) of ERISA, 29 U.S.C. § 1399(c)(5)(B),

and Appendix E, § 5(e)(2) of the Pension Fund Plan Document. The amount demanded

was $8,078,465.45, the balance owed at that time on the 2017 Withdrawal Liability

         20.      On March 22, 2018, the Pension Fund filed suit against Caldwell in the

United States District Court for the Northern District of Illinois in a case entitled Central

States, Southeast and Southwest Areas Pension Fund, et al. v. Caldwell & Hartung, Inc.,

Case No. 18 C 2075, to collect the 2017 Withdrawal Liability, plus interest and statutory

damages (the “Lawsuit”).




TM: 575811 / 19410002 / 3/19/19               4
        Case: 1:19-cv-01891 Document #: 1 Filed: 03/19/19 Page 5 of 6 PageID #:5



         21.      On December 13, 2018, a consent judgment was entered in the Lawsuit in

favor of the Pension Fund and against Caldwell in the total amount of $10,109,862.90 on

account of the 2017 Withdrawal Liability, plus post-judgment interest (the “Judgment”).

         22.      To date, the full amount of the Judgment remains due and owing to the

Pension Fund.

         23.      The Caldwell Controlled Group has failed to make the required 2017

Withdrawal Liability payment to the Pension Fund.

         24.      Each of the Defendants, as members of the Caldwell Controlled Group, are

jointly and severally liable to the Pension Fund for the 2017 Withdrawal Liability.

         WHEREFORE, Plaintiffs request the following relief:

         (a)       A judgment against Defendants, and on behalf of Plaintiffs, pursuant to

sections 502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for:

                  (i)       $8,078,465.45 in withdrawal liability;

                  (ii)      interest computed and charged at an annualized interest rate equal

                            to two percent (2%) plus the prime interest rate established by

                            JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month

                            for which interest is charged;

                  (iii)     an amount equal to the greater of interest on the past due withdrawal

                            liability or liquidated damages of 20% of the past due withdrawal

                            liability; and

                  (iv)      attorneys’ fees and costs.

         (b)      Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established



TM: 575811 / 19410002 / 3/19/19                     5
        Case: 1:19-cv-01891 Document #: 1 Filed: 03/19/19 Page 6 of 6 PageID #:6



by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest

is charged, compounded annually; and

         (c)      For such further or different relief as this Court may deem proper and just.

                                                    Respectfully submitted,


                                                     /s/Anthony E. Napoli
                                                    Anthony E. Napoli
                                                    Attorney for Plaintiffs
                                                    Central States Funds
                                                    9377 W. Higgins Road, 10th Floor
                                                    Rosemont, Illinois 60018-4938
                                                    (847) 939-2469
                                                    ARDC # 06210910
March 19, 2019                                      tnapoli@centralstates.org




TM: 575811 / 19410002 / 3/19/19                 6
